Title: To Thomas Jefferson from Guiraud & Portas, 8 June 1786
From: Guiraud & Portas
To: Jefferson, Thomas



Sir
Sette the 8th. June 1786.

The honour of your letter dated the 31st. May last, directed to our Nicolas Guiraud along with the deliberation it Contained, we have with due acknowledgment received. This we are going to Publish, according to your desire. We Make no doubt it may in Time, induce Several marchants of this Place, to send out adventures, to Virginia, Maryland, and other parts of America, for returns in Tobaco, provided the Tobaco manufatory we have here shoud consent, to receive such cargoes, when ever they arrive, not only on the same terms allowed to Mr. Morris, but with setled rules by the General farmers, in case of avaridge, or other wants in quality to insure the importers from pleadings, loss of time and Capital, being now Subject to all these by the very great priviledges the Royal farmers of Tobaco are in possession of. The price of£36 ⅌ cwt. agreed with Mr. Morris for assortments of Tobaco in 3 Qualitys, compared with that of Purchase in America, lately quoted from 35 & 40 Shgs. currcy, giveth hardly one p. Cent Benefit, with the greatest show of risks uncoverd, and unless an outward Cargoe shou’d promitt more consequential advantage, no adven  turer cou’d be persuaded entering into such bussiness; this they never tryed yet and none seems willing to run the first Chance. Some examples wou’d therefore be highly necessary to lead them into this new trade.
The Concern you are pleased to shew by your Esteemed letter above mentioned, for the succes of both American and French Trade has emboldned us to make you these observations. We hope it may further engage you Sir, to employ your influancy to abate these difficultys against the private Trader. This once Setled, cou’d you engage any American Marchants to bring here, to our consignment, any Cargoes of Tobaco for their account, no endeavours shou’d be neglected on our side, to procure them the most advantageous returns, wherein shou’d the product of their Tobaco not be sufficient, we wou’d willingly interest our Selves. The cheapness in the Various qualitys of our wines fruits and other Products, the qualitys of our Brandys, equal in goodness, strength and lower in Price than at Bordeaux, are more than sufficient to encourage such bussiness and the success thereof, to Insure that every other Marchants of this Place wou’d in time readily enter into it, and render so the trade between this Port and the Free Estates of America, active and beneficial to both Country’s. We hope you’ll Excuse the length of this letter dictated for Public good, and accept along with our humble Respects, the assurance of our readiness to obey your Commands on all occasions, being with the highest Regard Sir, your most obedient & most humble Servants,

Guiraud & Portas

